Case: 3:17-cv-00057-GFVT-EBA Doc #: 63 Filed: 07/17/19 Page: 1 of 2 - Page ID#: 331




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT

  HUMAN RIGHTS DEFENSE CENTER,                      )
                                                    )
          Plaintiff,                                )        Civil No. 3:17-CV-00057-GFVT
                                                    )
  V.                                                )
                                                    )                     ORDER
  RODNEY BALLARD, et al.,                           )
                                                    )
          Defendants.                               )
                                                    )


                                       *** *** *** ***
        This matter is before the Court on the Parties’ Joint Motion to Dismiss. [R. 62.] The

 Parties agree that the case has been settled by way of a Settlement Agreement of Injunctive

 Claims [R. 50-1] and a Settlement Agreement of Damages Claim. [R. 62-1.] The Parties request

 that the Court retain jurisdiction to enforce the terms of these settlements. See Kokkonen v.

 Guardian Life Insurance Co. of America, 511 U.S. 375, 381-82 (1994). Additionally, the Parties

 indicate that the issue of attorneys’ fees, costs, and expenses remains unresolved. Accordingly,

 and the Court being sufficiently advised, it is hereby ORDERED as follows:

         1.      The Court shall retain jurisdiction for the purpose of enforcing the terms of the

 Settlement Agreement of Injunctive Claims [R. 50-1] and the Settlement Agreement of Damages

 Claim [R. 62-1];

         2.      The Court retains jurisdiction to address the issue of attorneys’ fees, costs, and

 expenses due pursuant to 42 U.S.C. § 1988.

         3.      Except as provided in paragraphs 1 and 2, above, the claims for damages and

 declaratory relief are DISMISSED WITH PREJUDICE.
Case: 3:17-cv-00057-GFVT-EBA Doc #: 63 Filed: 07/17/19 Page: 2 of 2 - Page ID#: 332




       This the 17th day of July, 2019.




                                          2
